                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA
                                                                     CRIMINAL ACTION
VERSUS                                                               19-32-SDD-RLB

LAQURIS WESTBROOK


                                            RULING

        Before the Court is the Motion to Compel Disclosure of the Identity of the

Confidential Informants1 filed by the Defendant, Laquris Westbrook. The Government has

filed a Response.2 The Court found the Motion to be partially mooted following the Court’s

Order3 granting the Defendant’s Motion to Suppress.4 For the reasons that follow, the

Court finds that the Motion5 shall be denied.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        On June 15, 2018, Livingston Parish Sheriff’s Office (“LPSO”) Narcotics Detective

Clint Gray (“Detective Gray”) was granted a search warrant for a residence on Carolyn

Avenue in Denham Springs, LA (the “residence”).6 The basis for his warrant application

was information from a confidential informant (“CI”), who claimed to have witnessed in

the past 24 to 48 hours a large amount of methamphetamine in the residence.7 The CI




1
  Rec. Doc. 38.
2
  Rec. Doc. 40.
3
  Rec. Doc. 47. See also Rec. Doc. 53.
4
  Rec. Doc. 35.
5
  Rec. Doc. 38.
6
  Rec. Doc. 38-1 p. 2; Rec. Doc. 40 p. 2.
7
  Id.
58795
                                                                                Page 1 of 6
had entered the residence with one other individual to engage in a drug transaction from

a person referred to as “West.”8

        The warrant was executed on June 15, 2018 by LPSO narcotics detectives.9 The

sole occupant of the residence at that time was the owner, “G.D.”; she was advised of her

Miranda rights and stated that she understood. G.D. informed the detectives that her son,

Westbrook, stayed in the southwest corner bedroom.10 In conducting a search of the

bedroom and the kitchen, the detectives located the multiple items that formed the basis

for charges alleged against Westbrook.11 The Superceding Indictment charges

Westbrook with four counts:

                Count One: a violation of 21 U.S.C. 841(a)(1). Possession
                with intent to distribute 50 grams or more of a mixture or
                substance      containing    a    detectable     amount      of
                methamphetamine, its salts, isomers, or salts of its isomers, a
                schedule II controlled substance.
                Count Two: a violation of 21 U.S.C. 841(a)(1). Possession
                with intent to distribute 50 grams or more of a mixture or
                substance      containing    a    detectable     amount      of
                methamphetamine, its salts, isomers, or salts of its isomers, a
                schedule II controlled substance.
                Count Three: a violation of 18 U.S.C. 922(g)(1). Possession
                of firearms by a convicted felon.
                Count Four: a violation of 18 U.S.C. 924(c)(1)(A).
                Possession of firearms in furtherance of a drug-trafficking
                crime.12

        Westbrook originally requested disclosure of the identity of the CI on May 30, 2019

in a discovery request.13 The Government responded on July 3, 2019 declining to disclose



8
  Rec. Doc. 38-1 p. 2; Rec. Doc. 40 p. 2.
9
  Id.
10
   Rec. Doc. 40 p. 2.
11
   See Rec. Doc. 40 p. 2-3.
12
   Rec. Doc. 25.
13
   See Rec. Doc. 38-3.
58795
                                                                                  Page 2 of 6
the CI’s identity.14 On July 17, 2019, Westbrook filed a Motion to Suppress evidence

seized from a warrantless search of his vehicle that formed the basis for Count One.15

Westbrook filed a Motion to Compel Disclosure of the Identity of the Confidential

Informants on July 23, 2019 with leave of Court.16 The Government filed a Response as

to each Motion on August 7, 2019.17 At a hearing on the Motion to Suppress on December

10, 2019, the Court granted Westbrook’s Motion, which rendered Westbrook’s Motion to

Compel partially moot as to the CI whose tip led to the suppressed evidence.18 The Court

now considers Westbrook’s Motion to Compel as to the CI whose tip led to the search of

Westbrook’s residence.

II.     LAW AND ANALYSIS

        A. Disclosure of Confidential Informants

        The United States Supreme Court’s decision in Roviaro v. United States19 is the

controlling precedent in determining whether to grant a defendant’s motion for disclosure

of a confidential informant. In Roviaro, the Court recognized “the Government’s privilege

to withhold from disclosure the identity of persons who furnish information of violations of

law to officers charged with enforcement of that law.”20 The scope of that privilege

depends on the underlying facts, though “there is ‘no fixed rule’ for when a confidential

informant’s identity should be disclosed.”21 In interpreting Roviaro, the United States


14
   Rec. Doc. 38-4.
15
   Rec. Doc. 35.
16
   Rec. Doc. 38.
17
   Rec. Docs. 39, 40.
18
   Rec. Docs. 46, 47. The Court issued an Order finding the Motion to Compel as moot, but later clarified
on Motion by the Defendant that the Motion to Compel was only partially mooted. See Rec. Docs. 48, 51,
53.
19
   353 U.S. 53 (1957).
20
   Id. at 59.
21
   United States v. Ortega, 854 F.3d 818, 824 (5th Cir. 2017) (citing Roviaro, 353 U.S. at 60-62).
58795
                                                                                              Page 3 of 6
Court of Appeals for the Fifth Circuit has articulated a three-part test to determine when

disclosure is mandated. Under that test, the Court must examine: (1) the level of the

informant’s activity; (2) the helpfulness of disclosure to the asserted defense; and (3) the

Government’s interest in nondisclosure.22 The burden is on the defendant to show

exceptional circumstances warranting disclosure of the name of a confidential

informant.23 The trial court is afforded great discretion in making this determination.24

        B. Analysis

        Westbrook argues that because the CI was the only source of information relied

upon by the LSP in obtaining a search warrant, the CI was an active participant.25

However, the CI was not involved in any of Westbrook’s charged conduct. Merely

providing information that allows law enforcement to obtain a warrant is not necessarily

enough for a CI to be considered an active participant.26 Here, the CI is much like the CI

in Ortega: the CI was not “a witness to or active participant in the charged offenses.”27

The first factor therefore weighs against disclosure of the CI.

        As to the second factor, “the defendant is required to make a sufficient showing

that the testimony [of the informant] would significantly aid the defendant in establishing




22
   United States v. Ibarra, 493 F.3d 526, 531 (5th Cir. 2007); United States v. Vizcarra-Porras, 889 F.2d
1435, 1438 (5th Cir. 1989). See also United States v. Toro, 840 F.2d 1221, 1232 (5th Cir. 1988).
23
   State v. Smith, 09-259 (La.App. 5 Cir. 11/24/09), 28 So.3d 1092, 1097.
24
   Id.; see also Ibarra, 493 F.3d at 531.
25
   Rec. Doc. 38-1 p. 5-6.
26
   Ortega, 854 F.3d at 824-825.
27
   The Court notes that it is of no importance that the charged offenses involve possession with the intent
to distribute controlled substances rather than the sale of controlled substances. Although the CI observed
the items that form the basis for Westbrook’s charged offenses in the home, the Fifth Circuit requires the
CI to actively participate in the search. Id. at 824; United States v. Edwards, 133 Fed.Appx. 960, 963 (5th
Cir. 2005) (per curiam). See generally United States v. Watley, 318 Fed.Appx. 871, 874 (11th Cir. 2009).
58795
                                                                                               Page 4 of 6
an asserted defense.”28 Westbrook argues that he will contend at trial that he never

possessed drugs or firearms at the residence. Westbrook likens the Roviaro CI to the

present situation, where the CI “was the sole participant . . . in the transaction charged”

and “the only witness in a position to amplify or contradict the testimony of government

witnesses.”29 However, “mere conjecture or supposition about the possible relevancy of

the informant’s testimony is insufficient to warrant disclosure.”30 According to Westbrook,

“[o]nly the CI can place Westbrook at the location where the drugs and firearms were

found.”31 Westbrook’s argument is based on speculation of facts that the CI may or may

not testify to; moreover, unlike in Roviaro, the CI in the present case was not an active

participant. Therefore, the second factor also weights against disclosure.

        Finally, as to the third factor, the burden rests on the Government to provide “more

than . . . a general allegation” in showing its interest in nondisclosure. The Government

contends that it has a great interest in “not discouraging informants to communicate

information to law enforcement.”32 “[T]he informer’s privilege is in reality the Government’s

privilege to withhold from disclosure the identity of persons who furnish information of

violations of law to officers charged with enforcement of that law.”33 Westbrook offers little

argument as to how the Government lacks a significant interest in nondisclosure.34 The

third factor therefore weighs against disclosure.




28
   United States v. De Los Santos, 810 F.2d 1326, 1331 (5th Cir. 1987) (citing United States v. Diaz, 655
F.2d 580, 588 (5th Cir. 1981)).
29
   Rec. Doc. 38-1 p. 6 (quoting Roviaro, 353 U.S. at 64).
30
   United States v. Gonzales, 606 F.2d 70, 75 (5th Cir. 1979).
31
   Rec. Doc. 38-1 p. 6.
32
   Rec. Doc. 40 p. 7, 9.
33
   Roviaro, 353 U.S. at 59 (citations omitted).
34
   Rec. Doc. 38-1 p. 6.
58795
                                                                                             Page 5 of 6
III.      CONCLUSION

          For the reasons stated above, the Defendant’s Motion for Hearing to Compel

Disclosure of the Identity of the Confidential Informant35 is hereby DENIED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on January 22, 2020.




                                         S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




35
     Rec. Doc. No. 38.
58795
                                                                               Page 6 of 6
